Motion Granted, Dismissed and Memorandum Opinion filed April 9, 2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00180-CV

                          DEBRA YOUNG, Appellant
                                       V.

   DOW CORNING CORPORATION AND DOW CORNING WRIGHT
                 CORPORATION, Appellees

                    On Appeal from the 61st District Court
                            Harris County, Texas
                     Trial Court Cause No. 1992-61125IA


               MEMORANDUM                       OPINION
      This is an appeal from an order signed January 29, 2013. On March 27,
2013, appellant filed an unopposed motion to dismiss the appeal. See Tex. R. App.
P. 42.1. The motion is granted.
      Accordingly, the appeal is ordered dismissed.

                                  PER CURIAM
Panel consists of Justices Brown, Christopher and McCally.